Citation Nr: 1603940	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-32 792	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial compensable rating for talonavicular joint arthritis in the right foot.

2. Entitlement to an initial compensable rating for plantar fasciitis in the right foot.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to September 1995, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in by January 2007 the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for residuals of a shell fragment wound to the right foot and assigned a 10 percent disability rating.  A decision by the Board in September 2012 recognized plantar fasciitis of the right foot and talonavicular joint arthritis of the right foot as separate residuals of the shell fragment wound and found that further development was needed to determine the proper rating to be assigned.

In May 2011, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This matter was also previously before the Board in November 2011, September 2012, and May 2013, and each time was remanded for further development, to include providing the Veteran with proper examinations and opinions.  While the requested development has been completed with respect to the issue of talonavicular joint arthritis, the VA examination and opinion obtained was inadequate with respect to the plantar fasciitis claim and another remand to ensure compliance with the prior directive is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an initial compensable disability rating for plantar fasciitis of the right foot is REMANDED to the Agency of Original Jurisdiction.  The Veteran will be advised if further action on his part is required.



FINDING OF FACT

The Veteran's talonavicular joint arthritis of the right foot is not currently visible on X-ray and results in no functional limitations or reduced range of motion. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for talonavicular joint arthritis of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5010 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In August 2006, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in August 2006 and May 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, there is no basis for assigning separate ratings.

Under Diagnostic Code 5010, arthritis due to trauma substantiated by X-ray findings is rated under Diagnostic Code 5003 as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  

When there is some limitation of motion of the specific joint that is noncompensable under the appropriate diagnostic codes, a rating of 10 percent for each such major joint affected by limitation of motion is assigned.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Facts and Analysis

The Veteran sustained a shell fragment wound in Iraq and has a separate disability rating assigned for residuals of that injury.  During the course of the appeals on that claim, it was found, based on a VA examination and X-ray interpretation, that he also had arthritis in the right talonavicular joint which was due to the shell fragment wound injury.  Service connection was granted and a noncompensable disability rating was assigned.  The Veteran has appealed seeking a higher rating.

The VA examination of August 2006 discussed the findings of X-rays taken in July 2005 and August 2006 noting minimal degenerative changes in the right talonavicular joint.  A subsequent VA examination in February 2012 noted that those changes were not visible on X-ray taken as part of the examination.  For this reason, the examiner at that time offered the opinion that degenerative disease or arthritis was not present in the Veteran's right foot talonavicular joint.

In order to clarify the question of whether a compensable disability was shown, the Board remanded the issue for an addendum or additional examination and opinion.  The same examiner in May 2014 offered an explanation for his earlier conclusion that there was no evidence of talonavicular arthritis.  The examiner stated that the July 2005 and August 2006 X-rays were "over-read," particularly in light of the February 2012 X-ray which stated "joint spaces are unremarkable," meaning that there was no degenerative disease show.  The examiner further stated that if degenerative disease had been present there would have been significant changes between the July 2005 and February 2012 X-rays, which there were not.  The examiner personally reviewed all of the X-rays in consultation with a radiologist before determining that degenerative disease or arthritis was not demonstrated in the Veteran's talonavicular joint.  In addition, the examiner stated that the Veteran's symptoms of foot pain and difficulty walking were related to plantar fasciitis, with no demonstrated limitations as a result of any talonavicular injury.

In light of the evidence set forth above and the compelling analysis provided by the VA examiner, the Board finds that an initial compensable rating for talonavicular arthritis of the right foot is not warranted.  The ratings schedule does not have specific rating criteria for this disability and it is therefore to be rated by analogy.  See 38 C.F.R. § 4.3.  Under Diagnostic Code 5003, arthritis in a major joint or in a series of minor joints, which does not result in compensable limitation of motion but is substantiated by X-ray evidence, may be rated as 10 percent disabling.  In this instance, the X-ray findings do not substantiate the finding of arthritis in the talonavicular joint.  Therefore, a compensable disability rating under Diagnostic Code 5003 is not warranted.

The Board has also considered the application of other rating criteria.  Under Diagnostic Code 5284, "foot injuries, other" which are considered moderate are rated as 10 percent disabling.  While a disability afflicting the talonavicular joint would be more likely to be considered "foot injuries, other," where the Veteran's talonavicular disability is not shown to result in any functional limitations, it cannot be described as moderate.  As such, a compensable disability rating is likewise not warranted under Diagnostic Code 5284.

The preponderance of the evidence being against the Veteran's claim for an initial compensable rating for this disability, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 C.F.R. § 5107(b).


ORDER

Entitlement to an initial compensable disability rating for talonavicular joint arthritis in the right foot is denied.


REMAND

The Board sincerely regrets the continued delay in resolving the question of proper rating for plantar fasciitis in the right foot.  However, inasmuch as the record does not contain all of the evidence necessary to assign such a rating, another remand is required.  Specifically, a proper adjudication requires evidence with respect to the specific manifestations of the Veteran's plantar fasciitis, the degree to which those symptoms can be separated from the other residuals of shell fragment wound injury, and the functional impairment resulting from the symptoms.  This can only be obtained through a new examination, to be conducted by an examiner other than the examiner from the 2012 examination and 2014 addendum.


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination conducted by someone other than the examiner of record for 2012 and 2014 to determine the current nature and severity of the Veteran's plantar fasciitis of the right foot.  The examiner is advised that the various Diagnostic Codes for the foot under 38 C.F.R. § 4.71a should be considered, specifically 5276, 5279, and 5284, and the specific criteria which are most analogous to the Veteran's current symptomatology should be identified.  In addition, for the sake of clarity, the examiner should indicate whether the Veteran's current disability is manifested by pronation, inward displacement and/or spasm of the tendo achilis, the need for orthopedic shoes or appliances, marked deformity, swelling on use, characteristic callosities, or weight-bearing line over or medial to the great toe, and should classify the nature of the Veteran's symptoms, i.e., as mild, moderate, moderately severe, or severe.

The examiner is asked to describe the Veteran's symptoms in his right foot in detail and to particularly note any not accounted for by his current 10 percent disability rating for shell fragment wound residuals (tenderness on deep pressure over the dorsum of the mid right foot and fatigue-pain as well as retained foreign bodies).  If the symptoms of plantar fasciitis are deemed entirely duplicative of those caused by the shell fragment wound, this should be so stated.

A complete copy of the electronic claims file should be provided to the examiner for consideration, to include access to both VBMS and Virtual VA records.  The examiner is asked to provide the rationale or explanation for any opinion offered.

2. The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.
   


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


